Citation Nr: 0719877	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  06-07 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which, in part, denied service 
connection for TDIU.  The Boston, Massachusetts RO currently 
has jurisdiction over the veteran's claim. 

Issues not on appeal

In the above mentioned August 2005 rating decision, the 
Philadelphia RO continued the veteran's previously assigned 
20 percent disability rating for bilateral hearing loss; 10 
percent rating for tinnitus and 50 percent rating for 
bilateral flat feet.  
The veteran has not expressed dissatisfaction with those 
decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The medical and other evidence of record is in equipoise as 
to whether the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.

CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 
4.19, 4.25, 4.26 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
TDIU.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the veteran regarding his 
TDIU claim in May 2005 and December 2005.  The Board need 
not, however, discuss the sufficiency of either the VCAA 
notice letters or VA's development of the claim in light of 
the fact that the Board is granting the claim.  Thus, any 
potential errors on the part of VA in complying with the 
provisions of the VCAA have essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board notes that the veteran has not been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  As discussed in detail below, the 
Board is granting the veteran's TDIU claim.  It is not the 
Board's responsibility to assign an effective date in the 
first instance.  The Board is confident that the veteran will 
be afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2006).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.



Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, only the schedular 
basis need be considered in this case.

The veteran's service-connected disabilities are flat feet 
with keratosis 
(rated 50% disabling), hearing loss (30%), and tinnitus 
(10%).  A combined 70 percent disability rating is in effect.  
Because the veteran's combined disability rating is 70 
percent, with one of his disabilities being at least 40 
percent disabling the service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).  

In support of his TDIU claim, the veteran has submitted 
several medical opinions from D.S.T., M.D., along with 
statements from H.E.F., D.S.C. and V.H.G., D.S.C.  These 
opinions, along with the rest of the veteran's claims file, 
show the veteran seeking constant treatment for his flat foot 
condition beginning in 1951.  The Board notes that after 
serving in World War II as a cook, the veteran owned and 
operated a diner.  See the April 2007 hearing transcript, 
page 5.   
  
In his opinion, V.H.G. noted that the veteran complained of 
foot discomfort and that his occupation required long hours 
of standing.  In June 2005 Dr. D.S.T. stated that "the level 
of discomfort and pain throughout the [veteran's] arches have 
increased over the years to the point where the [veteran] is 
minimally able to ambulate without the usage of . . . 
orthotics."  In a separate March 2007 statement, Dr. D.S.T. 
opined that the veteran's flat feet have resulted in "severe 
difficulty ambulating, standing and bearing weight" and 
"since his initial evaluation [in 1997], it has been 
apparent to me that [the veteran] has been unable to get to 
or keep faithful employment because of his flat feet, painful 
keratosis, and related conditions."

On the other hand is a May 2005 VA opinion which was 
conducted to determine the extent of the veteran's calluses.  
In this opinion the VA examiner stated that the level of 
discomfort the veteran experiences "would make it very 
difficult to do any employment that would require 
standing/walking."  The VA examiner further stated that "I 
see no problem with sedentary employment."  The VA examiner 
did not address the impact that the veteran's service-
connected hearing loss and tinnitus would have on his 
employability, including sedentary employment.

The Board has carefully weighed the evidence of record and 
finds that there exists an approximate balance of evidence 
for and against the claim.  That is, there exists evidence to 
the effect that the veteran cannot work due to the service-
connected flat feet and evidence that the veteran can work, 
but only in a sitting position (and without taking into 
consideration his service-connected hearing loss and 
tinnitus).  When the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  Accordingly, 
in light of the evidence showing unemployability due to the 
service-connected flat feet and with resolution of doubt in 
the veteran's favor, the Board concludes that a grant of TDIU 
is warranted under 38 C.F.R. § 4.16(a).

Conclusion 

For the reasons and bases expressed above the Board finds 
that the veteran's claim for TDIU is warranted on a schedular 
basis.  The benefit sought on appeal is accordingly granted.

Additional comment

As was alluded to in the Board's VCAA discussion above, the 
Board does not assign an effective date for TDIU.  The Board 
intimates no opinion, legal or factual, concerning that 
matter.




ORDER

Entitlement to TDIU is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


